Citation Nr: 0032809	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  97-27 355	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine


THE ISSUE

Entitlement to an increased rating for an adjustment disorder 
with depressed mood, currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from December 1984 to 
July 1988  This matter comes before the Board of Veteran's 
Appeals (Board) on appeal from a December 1996 rating 
decision by the RO which denied a rating in excess of 50 
percent for the service-connected adjustment disorder with 
depressed mood.  In August 1998, the Board remanded the claim 
to the RO for further development.


FINDINGS OF FACT

The veteran's service-connected adjustment disorder with 
depressed mood is productive of no more than considerable 
social and industrial impairment, and no more than 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
service-connected adjustment disorder with depressed mood 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Code 9405 (1996); 38 C.F.R. § 4.130, Code 9440 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from December 1984 to 
July 1988.  His service medical records show he received 
psychiatric treatment.  He was diagnosed as having an 
adjustment disorder and a personality disorder.

The veteran filed a claim of service connection for a 
psychiatric disorder in September 1991.

In connection with his claim, he underwent a VA psychiatric 
examination in June 1992.  The examination report revealed a 
diagnosis of an adjustment disorder with mild depression and 
anxiety. 

The RO, in a June 1992 rating decision, granted service 
connection for an adjustment disorder with depressed mood, 
assigning a 10 percent rating.

Medical reports from 1992 show the veteran was treated for 
psychiatric symptoms (mainly depression).  On VA examination 
in March 1993, he was diagnosed as having a cyclothymic 
disorder or rapid cycling bipolar variant primarily 
presenting as recurrent depression.  His global assessment of 
functioning (GAF) score was 50. 

In April 1993, the RO granted an increased rating to 50 
percent for an adjustment disorder with depressed mood.

The veteran, in August 1995, claimed he could not work due to 
his service-connected psychiatric disorder.  He reported a 
history of completing one year of college.  From 1990 to 
1993, he reported, he worked for a security company, a local 
newspaper, a store, and a farm.  He stated he also was as a 
laborer.  He stated he last worked in October 1993.  

April 1995 to November 1995 VA psychiatric outpatient 
treatment reports show the veteran received refills of his 
psychiatric medication.  The reports also show the veteran's 
psychiatric disorder was stable.  On one occasion, the 
veteran indicated he was sleeping better.  The reports also 
show that he either was less depressed or had only occasional 
depression.  He consistently denied having any suicidal 
thoughts.  

On November 1995 VA psychiatric examination, the veteran 
reported he got depressed and had emotional problems.  The 
examiner noted the veteran received VA outpatient psychiatric 
treatment and medication.  The veteran reported that since 
leaving service he had worked as a security guard, a general 
laborer, a day laborer, at a printing company, and also as a 
convenience store clerk.  He stated he had not remarried, but 
currently had a four year relationship with a lady friend 
with whom he had two small children.  He related that he was 
not currently living with her, but that he was working on 
getting back together again.  He reported he was a full-time 
college student.  He stated his last grade point average was 
a 3.11.  He reported that at one time he had a problem with 
alcohol, but stated he had not consumed alcohol in the past 
two years.  

Mental status examination showed a well nourished young man 
seeming emotionally labile.  His affect was quite flat.  At 
times, he was tearful.  His associative processes were normal 
and cognitive functioning was fair.  He described anhedonia 
and insomnia.  He complained of anxiety.  His hands shook 
during the interview.  He had no delusions or hallucinations.  
He had poor eye contact.  He denied current suicidal, 
paranoid, or homicidal ideation.  His insight was limited and 
his IQ was average.  His judgment was fair and his memory was 
intact.  His mood was anxious and depressed.  He had some 
degree of psychomotor agitation and his speech was somewhat 
rambling.  He denied current nonmedical use of drugs or 
alcohol.  There was no evidence of psychotic thinking.  The 
diagnoses were major depression, and alcohol dependence in 
remission for the past two years.  His current GAF score was 
55.

With respect to the veteran's social impairment, it was 
reported he had a few close friends, and had acquaintances at 
school.  The veteran stated he talked frequently on the phone 
with his girlfriend, with whom he was attempting to re-
establish a relationship.  The examiner stated the veteran's 
social functioning was  probably moderately impaired.

The examiner stated that industrially it would seem the 
veteran was able to maintain concentration, persistence, and 
pace at school as he earned a GPA of 3.11.  The examiner also 
stated that the veteran adapted poorly to stress and tended 
to become angrier and more withdrawn.  He concluded that the 
veteran's industrial capacity was moderately impaired.

Vocational rehabilitation records from 1994 to 1996 show the 
veteran's work experience primarily had been as a laborer, 
newspaper inserter, and other varied low skilled or unskilled 
positions.  From the fall of 1994 to the spring of 1996 he 
was enrolled in college.  The records show that the veteran 
developed academic problems.  He did not report to some 
classes and his grades started to decline.  The records also 
show he would fail to report or would be late to his 
counseling appointments.  In June 1996, the vocational 
rehabilitation counselor informed the veteran that at that 
time it was not reasonably feasible for him to achieve a 
vocational goal because of the effects of his service-
connected disability.

In June 1996, the veteran submitted his current claim for an 
increased rating for his service-connected psychiatric 
disability.  

In support of his claim, he submitted a June 1996 statement 
from a friend who stated she had lived with the veteran for 9 
months and had known him for 5 years.  She stated that during 
this time she had witnessed the effects of the veteran's 
service-connected disability.  She stated the veteran had 
rapid changes in his mood, loss of appetite (ate only 2 meals 
a day), sleep impairment (slept only 4 to 5 hours a night), 
and had difficulty trusting people.

In a June 1996 letter, the university the veteran attended 
informed him that he was academically suspended.

The veteran underwent VA evaluation by a clinical 
psychologist in July 1996.  He stated he and his girlfriend 
broke up in September 1995.  He reported he saw the children 
from this relationship ever other week.  He stated his ex-
girlfriend's mother lived with him in his apartment.  He 
reported that he paid the bills and she did the cooking and 
cleaning.  He related he had been a full-time student for 5 
semesters.  He reported that since the break-up with his 
girlfriend he had done poorly in school.  He related he was 
dropped from the VA vocational rehabilitation program.  He 
stated that between 1988 and 1994 he had 9 to 12 different 
jobs.  He stated he had worked as a store clerk, a security 
guard, laborer, and a print-shop worker.  He stated that his 
longest employment was 6 months.  He reported he had not been 
employed since starting school.  He stated he spent his time 
doing photography, working on the computer, walking his dog, 
listening to music, or watching television.  He stated he 
cooked for himself and helped with cleaning.  He reported he 
was also interested in martial arts.  He stated he had 4 
friends whom he saw 1 to 2 times a week.  He stated that when 
he felt depressed he "closes off from everyone".  During 
the examination, he complained of depression, isolation, and 
problems with his temper.  He stated he had suicidal thoughts 
approximately four times a year and that these periods of 
despondency lasted for approximately a week at a time.

The examiner noted that treatment records showed he was 
treated every 2 to 3 months.  The examiner reported that the 
treatment notes suggested that the veteran's depressive 
symptoms had improved on medication and that he had been 
doing well, reporting no depression for the past year.  
Mental status examination revealed the veteran's mood was 
mildly irritable and anxious.  His affect was marked by 
inappropriate smiling at times.  He was somewhat guarded in 
terms of providing information about his developmental 
history.  His recent and remote memory was intact.  There was 
no evidence of cognitive impairment.  The veteran stated he 
awoke 3 to 4 times a night, but was able to get back to sleep 
in 15 to 20 minutes.  He reported he would drink 3 to 4 pots 
of coffee per day.  The examiner noted that caffeine from the 
coffee may affect his sleep.  He evidenced the ability for 
abstract thought on proverb interpretations and similarities.  
He denied hallucinations or delusions.  He also denied 
current alcohol or street drug use.  He functioned on the 
average range of intelligence.

The psychologist stated that the veteran's history, 
complaints and mental status strongly suggested character 
pathology.  He stated he suspected that the veteran may have 
exaggerated some of his current symptoms.  He noted that 
recent treatment records indicated that his depression had 
not suggested an exacerbation of his symptoms over the past 
year.  The diagnoses were rule out adjustment disorder with 
depressed mood; alcohol abuse, by history; rule out caffeine 
intoxication; and suspect personality disorder, NOS with 
dependent obsessive compulsive and aggressive traits.  The 
GAF score assigned was 60.

A November 1996 VA psychiatric examination report briefly 
describes the veteran's psychiatric history with respect to 
past treatment, symptoms, relationships, and work history.  
With respect to his past employment history, the veteran 
reported he had worked as a truck driver and also as a 
convenience store clerk.  He stated that for the past year he 
had been a college student and had not been in the workforce.  
He stated he existed on his VA benefits.  Mental status 
examination revealed the veteran's affect was flat.  At 
times, he was emotionally labile.  His cognitive functions 
seemed to be reasonably intact and his cognitive functioning 
was fair with some impairment of concentration.  He reported 
anhedonia, insomnia, and anxiety.  He had angry feelings 
towards the service.  His hands would shake and sweat.  He 
denied suicidal, paranoia, or homicidal ideation.  His IQ was 
in the average range.  His insight was limited and his 
judgment was fair.  His memory was intact and his mood was 
depressed.  His speech was somewhat rambling.  He did not 
appear to be psychotic and there was no specific phobia.  The 
diagnoses were major depression, and alcohol dependence 
currently in remission.  His GAF score was 50.

The examiner stated that in terms of the veteran's residual 
functional capacity, his activities of daily living indicated 
that he tidied up around his apartment and often cooked and 
cleaned.  He drove a car and had some difficulty adapting to 
stress.  He had some impairment of his concentration.  The 
examiner stated the veteran had moderate impairment of his 
industrial capacity.  With respect to social impairment, the 
examiner noted the veteran socialized with a new girlfriend 
and a couple of other friends in the community.  The examiner 
stated the veteran had moderate impairment of social 
functioning.  

In December 1996, a friend of the veteran submitted a 
statement.  She stated that since she submitted the last 
statement, the veteran's condition had worsened.  She stated 
he was more depressed and shut himself away from people.  She 
stated that the veteran's girlfriend broke off the 
relationship with him because of his lack of trust.  She 
reported the veteran had problems sleeping and had a 
decreased appetite.  

In December 1996, the veteran stated he was not able to 
remain in a personal relationship for more than 2 to 3 years 
and had not been able to keep a job for more than 9 months.  
He stated the relationship with his new girlfriend had ended 
due to the fact he had problems trusting anyone.  He stated 
he did not leave his apartment unless he had to.

VA psychiatric outpatient treatment records from 1996 show 
the veteran continued to be stable on medication.  He 
reported he slept better on medication.  He denied suicidal 
ideation and he denied depression.

On March 1997 VA psychiatric examination, the veteran 
disagreed with findings reported on a past VA examination.  
He stated he did have suicidal ideas when he got depressed.  
He noted that he was put on different medication for his 
psychiatric disability.  Over the past year, he said, he felt 
he had difficulty with sleeping, difficulty focusing, lack of 
motivation, crying spells, and angry outburst.  He reported 
he had no remission of these symptoms in the past 12 months.  
The veteran reported being out of work for the past couple of 
years and felt that he could not go back to work due to his 
psychiatric symptomatology.  Mental status examination 
revealed the veteran was emotionally labile and had some 
difficulty with serial 7's.  His concentration appeared to 
have impairment.  He had anhedonia and insomnia.  His hands 
shook and he had poor eye contact.  The veteran talked about 
some suicidal ideation when he was extremely depressed.  He 
stated he had no plans along this line.  The diagnoses were 
major depression, and alcohol dependence currently in 
remission.  He was assigned a GAF score of 45.  The examiner 
explained that the score represented major impairment in 
social and occupational functioning.  The examiner stated the 
veteran had moderate to severe impairment of his occupational 
and social functioning.

The veteran, in an August 1997 substantive appeal, stated 
that his psychiatric condition had worsened.  He stated he 
could not sleep, did not eat, did not trust people and would 
not leave the apartment.  He alleged he could not hold a job 
and that he had been denied VA vocational rehabilitation due 
to his service-connected psychiatric disability.

During an October 1997 RO hearing, the veteran testified that 
he last worked full-time three and a half years ago.  He 
stated that since that time he had only worked for two weeks 
as a day laborer for a computer company.  He sated he lived 
with a friend for two years and that approximately 3 months 
ago the friend moved out on her own and he now lived alone.  
He stated the friend shared expenses and he had someone to 
talk to when he needed to talk.  He stated while in school 
his grades went down because of lack of attendance and lack 
of concentration.  He stated he had anxiety and would become 
extremely depressed.  He indicated he preferred to be alone.  
He stated his sleeping and eating were minimal.  He related 
he had no interaction with the outside world.  However, he 
reported having 4 people with whom he associated with on a 
regular basis.  He stated he saw these people once or twice a 
week.  He related that his friends came to him and that they 
would sit around, talk, and watch TV.  He stated he only left 
the house to see his children and that he saw his children 
maybe three times a week for about 3 to 4 hours at a time.  
He related that he was distrustful of people.  He stated he 
was denied Social Security Administration (SSA) benefits 
because he knew how to talk.  

With respect to his industrial history, he stated he had 
applied for department stocker and convenience store clerk 
jobs, but had not been hired.  He related he had extensive 
office skills and computer skills.  He stated he had some 
electronic experience and that he had driven a tandem truck.  
He reported having college credits.  He stated he felt he 
could work as a photographer.  He stated he had only done 
such work on a freelance basis.  The veteran stated he had 
not been hospitalized since 1988.  However, he stated he 
received counseling approximately once a month.  The veteran 
reported he spent some of his time watching television (only 
if something caught his eye).  He also stated that he would 
do photography work and talk to his ex-girlfriend and the 
children.  He stated that the longest relationship he had 
been involved in since 1988 had been 3 years.  

The veteran's friend testified that when the veteran was in a 
good frame of mind he would carry on an intelligent 
conversation.  She stated that when the veteran got depressed 
he would become a hermit and did not want to talk to people 
or eat.  She stated the when the veteran was depressed he did 
not act like himself.  She stated that over the last 3 months 
the veteran had been depressed for maybe a total of a month.  
The veteran's representative argued that due to the veteran's 
psychiatric symptoms, he was entitled to a higher rating of 
70 to 100 percent.

A July 1997 mental health clinic outpatient treatment report 
shows the veteran reported for a refill of his psychiatric 
medication.  The report indicated the veteran's psychiatric 
symptoms continued to be stable.  It was noted that he had 
family problems and that he occasionally was depressed.  He 
denied suicidal thoughts.

VA psychiatric outpatient treatment reports from 1997 to 1999 
show the veteran continued to be treated with medication.  He 
reported feelings of depression.  In July 1997, the veteran's 
psychiatric disorder was noted to be stable on medication.  
He denied suicidal thoughts and reported occasional 
depression.  Another report in 1997 shows he reported being 
in a relationship with a female for approximately 1 and 1/2 
months.  During 1997, he attempted to re-enroll in college, 
but was denied loan money.  He reported he was not able to 
maintain a job.  He related he lived with the grandmother of 
his two children.  He stated he paid the rent and utilities 
and she paid for food and assisted in the care of his 
children when they were with him.  He stated that his goal 
was to be able to live by himself.  Reports in February 1998 
show the veteran complained of being depressed, lonely, and 
of not sleeping well.  In March 1999, it was reported that 
the veteran had not been treated for a while and that he was 
last seen in February 1998.  The veteran indicated he wanted 
to go back on his medication due to a lot of stressful things 
happening in his life.  He complained of having dreams, 
nightmare, and sad moods.  He reported he lived with an older 
woman who he considered his surrogate mother.  In 1999, he 
was diagnosed as having an adjustment disorder with depressed 
mood.

In May 1999, the RO received records from the SSA.  The 
veteran claimed entitlement to SSA disability benefits due to 
fractures of the lower limb and due to a psychiatric 
disorder.  The SSA records include service medical records 
and VA records which were previously on file, as well as 
psychiatric reports from 1988 to early 1994.  These reports 
show the veteran complained of the same symptoms he currently 
complains of having.  The SSA denied the veteran's claim for 
disability benefits.

The veteran underwent a VA psychiatric examination in 
December 1999.  The examiner stated that his report was based 
on the veteran's self-report, a review of the claims file, 
and the medical record.  He stated that psychological testing 
was not indicated.  During this examination, the veteran 
stated he currently lived alone.  He indicated he had a few 
friends who visited him once or twice a week.  He related he 
had contact with his family of origin over the Internet.  He 
stated he visited his daughter in her headstart program and 
continued to have contact with his ex-girlfriend and the 
child's grandmother.  He reported he liked to spend his time 
doing photography.  He stated that throughout the day he 
cleaned his apartment, read, watched television, and took 
care of his dog.  With respect to employment, the veteran 
reported he was last employed with a temporary service as an 
assembly technician.  He stated he held that position until 
August 1995, when he decided to return to school.  The 
veteran stated that since his last examination he had 
attempted to seek employment, but when employers read his 
disability history they would not hire him.  He stated he 
applied for eight jobs since March 1997.  He reported he 
stopped his previous job due to being depressed and stressed 
out.  He stated he supported himself financially through VA 
benefits.  He denied any hospitalization for emotional or 
psychiatric reasons.  He stated he received outpatient mental 
health services, but had missed several sessions recently.  
The veteran's main complaint was that his depression had 
worsened since his last evaluation in terms of an increase in 
its duration.  He stated that when he was depressed he would 
withdraw or had increased thoughts of suicidal ideation with 
periods of irritability.

Mental status examination revealed the veteran was alert, 
cooperative, and oriented to person, place and time. His mood 
seemed depressed but his speech seemed clear, coherent, and 
goal directed.  His associations were well ordered.  
Hallucinations were denied and delusional beliefs were not 
expressed.  On an interpersonal level, the veteran related in 
a very avoidant fashion.  His common knowledge was good.  His 
memory was fair and proverbs were interpreted well.  Suicidal 
ideations were denied.  He admitted to having had homicidal 
ideations, but had no current plan or intent.  His insight 
was limited and his judgment was somewhat maintained.  He 
indicated he slept approximately 6 hours a night, but that it 
was interrupted sleep.  He stated he had difficulty getting 
to sleep.  He related he ate 1 to 1 1/2 meals per day.

The examiner stated that the data suggested the veteran was 
experiencing significant depression on a chronic basis.  He 
stated the clinical picture was further complicated by an 
avoidant interpersonal style, increased use of caffeine and a 
past history of alcohol misuse.  The diagnoses were recurrent 
major depression, and rule out caffeine related disorder.  
Axis II revealed a diagnosis of avoidant features.  His 
stressors were unemployment and financial concerns.  His GAF 
score was 51.  The examiner stated that overall, the 
veteran's GAF score was based on the fact that his depressive 
symptoms were having a moderately negative impact on his 
industrial and social functioning.  He noted that while the 
veteran was not currently employed, he continued to spend his 
days doing photography work, although less so when he felt 
depressed.  The examiner noted that socially the veteran had 
a few friends that would visit him 1 to 2 times a week and 
that he saw his daughter in her headstart program.  He 
conversed with other family members over the Internet.  The 
examiner stated the veteran's clinical picture was further 
complicated with an avoidant interpersonal style, increased 
caffeine use, and a past history of alcohol misuse.

II.  Analysis

Initially, it is noted that the Board is satisfied that all 
relevant evidence has been properly developed with respect to 
the veteran's claim for an increase in a 50 percent rating 
for his service-connected psychiatric disorder.  No further 
VA assistance is required to comply with the duty to assist.  
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (November 9, 2000), including new 38 U.S.C.A. 
§ 5103A.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating schedule criteria for evaluating mental disorders 
changed during the pendency of the claim and appeal.  The old 
criteria, in effect prior to November 7, 1996, provided that 
an adjustment disorder with depressed mood (or other 
psychoneurosis) is to be rated 50 percent when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and when by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is assigned when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9405 (1996).  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that the 
criteria in 38 C.F.R. § 4.132 for a 100 percent rating are 
each independent bases for granting a 100 percent rating).  

Under the new rating criteria, which became effective on 
November 7, 1996, a 50 percent rating for a chronic 
adjustment disorder (or other mental disorder) is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Codes 9440 (2000).  (Code 9440 is for an 
adjustment disorder.  Other mental disorders have different 
diagnostic codes, such as Code 9435 for a mood disorder not 
otherwise specified, but the rating criteria are the same.)

Where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, unless Congress provides otherwise, the 
version of the law most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet.App. 308 (1990).  Here, 
either the old or new rating criteria may apply, whichever 
are most favorable to the veteran.  However, the new criteria 
can only be applied from November 7, 1996 (the effective date 
of the new criteria).  VAOPGCPREC 3-2000.

At the outset, the Board observes that the veteran has a past 
history of alcohol dependence.  Any symptoms attributable to 
alcohol dependency cannot be considered when rating a 
service-connected psychiatric disorder.  38 C.F.R. § 4.14; 
VAOPGCPREC 2-97, 2-98, 7-99.

The veteran claims that his service-connected psychiatric 
disorder is more disabling than reflected in the 50 percent 
rating currently assigned.  He claims that as a result of the 
disorder he has difficulty focusing, lack of motivation, 
crying spells, angry outbursts, episodes of depression, sleep 
disturbance, decreased appetite, anxiety, loneliness, and 
nightmares.  He has been prescribed medication to treat his 
psychiatric symptoms, and the majority of the outpatient 
records show that his condition is stable on medication.  
Treatment reports show the veteran sleeps better and is less 
depressed while on medication.  Hospitalization for an 
adjustment disorder with depressed mood has not been 
indicated recently.

With respect to the veteran's industrial history, the Board 
observes that the veteran is currently not working.  He has 
applied for and been denied SSA disability benefits due to 
residuals of a fracture of the lower limb and due to an 
affective mood disorder.  The veteran testified at an RO 
hearing in October 1997 that he last worked full-time 3 1/2 
years ago.  He stated that since that time he had only worked 
for two weeks as a day laborer for a computer company.  On 
December 1999 VA examination, the veteran reported he last 
worked in August 1995 for a temporary service as an assembly 
technician.  He stated that he held that position until he 
decided to return to school.  VA vocational records show that 
from 1994 to 1996 the veteran was primarily a full-time 
student.  The record demonstrates that the veteran has had a 
varied employment background.  He has worked as a security 
guard, a store clerk, a farmer, a laborer, a truck driver, 
and a photographer (on a freelance basis).  He has also 
worked for a local newspaper and printing company.  

While the Board notes that the veteran claims that he is 
unable to currently work due to his service-connected 
psychiatric disorder, the evidence of record fails to support 
this assertion.  The evidence tends to show no more than 
considerable industrial impairment.  For instance, on VA 
examination in November 1995, the veteran was noted to have a 
GAF score of 55, suggesting moderate industrial impairment.  
The examiner noted that the veteran was able to maintain 
concentration, persistence, and pace at school.  The examiner 
concluded that the veteran's industrial capacity was 
moderately impaired.  In July 1996, a VA psychologist 
assigned the veteran a GAF score of 60.  At that time, the 
veteran reported he spent his day doing photography, working 
on his computer, taking care of his dog, cooking, and 
cleaning.  On November 1996 VA examination, the examiner 
assigned a GAF score of 50, but then stated that the veteran 
had moderate industrial impairment as a result of psychiatric 
symptoms.  When examined by VA in March 1997, the veteran was 
assigned a GAF score of 45, suggesting serious industrial 
impairment.  The examiner explained that the score 
represented major impairment in occupational functioning.  
The examiner stated that the veteran had moderate to severe 
impairment of his occupational functioning.  A VA examination 
in December 1999 revealed a GAF score of 51.  The examiner 
explained that the veteran's GAF score was based on the fact 
that the veteran's depressive symptoms were having a 
moderately negative impact on his industrial functioning.  
The examiner noted that while the veteran was not currently 
employed, he continued to spend his days doing photography 
work.  

A review of the overall evidence shows no more than 
considerable industrial impairment, which is to be rated 50 
percent under the old criteria.  The recent evidence does not 
demonstrate that the veteran's current unemployment is due to 
his service-connected psychiatric disability.  The evidence 
primarily shows that the veteran's industrial adaptability is 
moderately impaired.  The Board notes that the veteran 
testified at his 1997 RO hearing that he has applied for 
jobs, but had not been hired.  However, as noted above, the 
medical evidence does not support a finding that the 
veteran's inability to obtain a job is due to his service-
connected psychiatric disorder.  The evidence shows at most 
considerable (50 percent) impairment of industrial 
adaptability, and there is nothing in the record showing he 
cannot now perform the duties associated with his past 
employment.

As to the veteran's social impairment, the Board notes that 
although the veteran claims he has no interaction with the 
outside world, the evidence shows that he interacts with 
others on a frequent basis.  The record demonstrates that the 
veteran frequently interacts with his two children, the 
mother of his two children, and with the children's 
grandmother.  The veteran communicates with family members 
over the Internet.  He also has friends who visit him one to 
two times a week.  The Board notes that the veteran reports 
that when he is depressed he tends to withdraw socially.  
However, the Board finds that the veteran's overall social 
impairment is no more than considerable in degree, which is 
consistent with a 50 percent evaluation under the old 
criteria.  Even if the veteran's social impairment is worse, 
his social impairment is to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129 (1996); § 4.126 
(2000).

Based on a comprehensive review of the evidence, the Board 
finds that the veteran's psychiatric disorder produces no 
more than considerable social and industrial impairment.  
Consequently, a rating in excess of 50 percent is not 
warranted under the old criteria.  

In considering the new rating criteria, the Board notes that 
notwithstanding the veteran's difficulty adapting to 
stressful circumstances, impairment in concentration, and 
limited insight, he does not meet the criteria for a 70 
percent rating under the new criteria.  Mental status 
examinations from 1995 to 1999 show that his associative 
processes were normal, he had no delusions or hallucinations, 
his memory was intact, his judgment was fair, his speech was 
clear, coherent, and goal directed, and for the most part he 
had no suicidal or homicidal ideation.  In addition, there 
was no evidence of any neglect of personal appearance and 
hygiene.  Moreover, the evidence shows he is able to maintain 
a relationship with his children and friends.  

Psychiatric examination and treatment records show few of the 
symptoms listed in the new rating criteria for a 70 percent 
rating.  The veteran's symptoms of his adjustment disorder 
with depressed mood do not cause occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood due 
to symptoms as outlined in the new criteria for a 70 percent 
rating.  Rather, the evidence demonstrates that psychiatric 
symptoms result in no more than some occupational and social 
impairment with reduced reliability and productivity; such is 
consistent with a 50 percent rating under the new criteria.

In sum, the Board holds that the weight of the evidence is 
against the claim for a rating in excess of 50 percent for 
the psychiatric condition under either the old rating 
criteria or the new rating criteria.  As the preponderance of 
the evidence is against the claim for an increased rating, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

An increased rating for an adjustment disorder with depressed 
mood is denied.



		
	L. W. TOBIIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

